DETAILED ACTION
This Office action is in reply to application no. 17/145,919, filed 11 January 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/398,887, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, that application does not disclose that a portable consumer device “determines that [a] transaction is a proximity transaction”.  The earliest possible disclosure within the claimed chain of priority that may support this limitation is that of application no. 14/275,718, filed 12 May 2014, so each of the present claims is considered to have priority to that date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) two devices which are nearby each other communicating, in which the communications include sending an account identifier, receiving it, generating an authorization request message and sending it to somewhere else.  As the specification makes it clear, ¶ 2, that the entire purpose of this is to facilitate “payment transactions”, all of this recites a fundamental business practice or commercial interaction, either of which is among the “certain methods of organizing human activity” deemed abstract.
Further, these are all, in the absence of computers, mental steps.  A store clerk can observe that a customer is nearby and can verbally, or with a pen and paper, communicate account information back and forth; the store clerk can verbally authorize a transaction, verbally ask a manager to do so, or write an authorization message on a paper with a pen.  None of this presents any difficulty and none requires any technology beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of computers using short-range networks.  See MPEP § 2106.05(h).
As the claims only manipulate information about accounts, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply performing a series of abstract steps in no particular way after establishing communications between devices does not go beyond such general linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 16, which has the most, includes a processor and medium storing instructions, and by implication access to a wireless network.  These elements are recited at a high degree of generality and the specification does not meaningfully limit them, such that generic computers will suffice.  They only perform generic computer functions of manipulating information in no particular manner and sharing information with persons and/or other devices.
Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – two computers communicating with each other and performing a chronological sequence of abstract steps – do nothing more than when analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to generic computers performing essentially the same process.
The dependent claims rejected here further do not amount to significantly more than the abstract idea: claims 2, 7-9 and 12-14 are simply further descriptive of the type of information being manipulated.  Claims 5, 6 and 10 are method claims which simply describe a type of device, but it is unclear how this has any nexus to the claimed method.  Claims 11, 17 and 19 are merely statements of intended use, of no patentable significance.  Claim 15 simply recites an intermediary device but, as with claims 5, 6 and 10, it is unclear how this has any nexus to the claimed method.  Claim 18, a system claim, simply limits an external, unclaimed device, which is of no patentable significance.
These claims are not patent eligible.  In order to overcome this rejection, the Examiner suggests incorporating the limitation of claim 20, which is not rejected under § 101, into the independent claims in order to overcome this rejection; as claim 20 requires the use of a specific short-term network technology (NFC) which, though common, is not generic to computers, it implicitly requires circuitry which makes the resulting computers particular machines.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 6, 10, 12, 13, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Carlson et al. (U.S. Publication No. 2010/0082467).
	

With regard to Claim 1:
A method comprising:
wirelessly interrogating, by a reader device in a transaction, a portable consumer device including a processor, [0071; an “interrogation device” is used to “exchange data” with a “portable wireless device”; 0014; each device includes a “processor”] and one or more storage elements [0014; “computer readable medium”; 0039; “database”] storing a first account identifier, [0023; “account number”] and a second account identifier associated with the first account identifier, [0024; the same “payee” may have “multiple transaction accounts” each of which has an identifier such  as a “credit card number”] the second account identifier and the first account identifier being associated with the same account, [id.; all the accounts are associated as being those of the same payee] wherein the portable consumer device (i) determines that the transaction is a proximity transaction by sensing whether a wireless interrogation signal is being transmitted from the reader device, [0071; using a “short-range communications capability” to exchange data would render this obvious to one then of ordinary skill in the art] and (ii) responsive to determining that the transaction is a proximity transaction, wirelessly transmits the second account identifier instead of the first account identifier to the reader device; [0054; the act of making the payment using the account reads on this]
receiving the second account identifier from the portable consumer device; [id.; what the one device transmits, the other device receives]
generating an authorization request message comprising the second account identifier; [0029; the “payment processing network is configured to request transaction authorization from issuers of transaction accounts”; claim 10, this is done using the “transaction card associated with the second user”] and
transmitting the authorization request message comprising the second account
identifier to an issuer computer for authorization. [id.]

In this and the subsequent claims, referring to a device as a “consumer device” is at most a statement of intended use which is considered but given no patentable weight.

With regard to Claim 5:
The method of claim 1, wherein the portable consumer device is a mobile phone. [0070; “mobile device”; title; “phone”]

This claim is not patentably distinct from claim 1.  A method is a series of steps in a process; this claim does not recite any process step but is simply descriptive of physical elements of a system.  Further, it is unclear how this claim would have any effect on any step in the process.  As such, the claimed limitations are outside the scope of the claimed method and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The method of claim 1, wherein the portable consumer device is a card. [0023; “plastic cards with a magnetic stripe, smartcards”]

This claim is not patentably distinct from claim 1.  A method is a series of steps in a process; this claim does not recite any process step but is simply descriptive of physical elements of a system.  Further, it is unclear how this claim would have any effect on any step in the process.  As such, the claimed limitations are outside the scope of the claimed method and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 10:
The method of claim 1, wherein the reader device is a proximity reader device. [0071, as cited above in regard to claim 1]

This claim is not patentably distinct from claim 1.  A method is a series of steps in a process; this claim does not recite any process step but is simply descriptive of the intended use of a system element.  Further, it is unclear how this claim would have any effect on any step in the process.  As such, the claimed limitations are outside the scope of the claimed method and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The method of claim 1, wherein the authorization request message further comprises an expiration date. [0068; “expiration date”]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, disclosing only the content of a message which is transmitted; it is nowhere claimed that any further processing is done with this datum.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 13:
The method of claim 1, wherein the first account identifier is a user’s credit card account number, bank account number, or debit card account number. [0024; “credit card number”]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, disclosing only the content of a message which is transmitted; it is nowhere claimed that any further processing is done with this datum that would be done differently if it was a different kind of datum.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
A system comprising:
a reader device comprising a first processor; [0014; each device includes a “processor”] and a computer readable medium coupled to the processor, with instructions, which when executed by the first processor, [0014; “computer readable medium” contains “code” for the processor to execute] cause the reader device to:
wirelessly interrogate, in a transaction, a portable consumer device including a second processor, [0071; an “interrogation device” is used to “exchange data” with a “portable wireless device”; 0014; each device includes a “processor”] and one or more storage elements [0039; “database”] storing a first account identifier, [0023; “account number”] and a second account identifier associated with the first account identifier, the second account identifier and the first account identifier being associated with the same account, [0024; the same “payee” may have “multiple transaction accounts” each of which has an identifier such  as a “credit card number”; all the accounts are associated as being those of the same payee] wherein the portable consumer device (i) determines that the transaction is a proximity transaction by sensing whether a wireless interrogation signal is being transmitted from the reader device, [0071; using a “short-range communications capability” to exchange data would render this obvious to one then of ordinary skill in the art] and (ii) responsive to determining that the transaction is a proximity transaction, wirelessly transmits the second account identifier instead of the first account identifier to the reader device, [0054; the act of making the payment using the account reads on this]
receive the second account identifier from the portable consumer device; [id.; what the one device transmits, the other device receives]
generate an authorization request message comprising the second account identifier; [0029; the “payment processing network is configured to request transaction authorization from issuers of transaction accounts”; claim 10, this is done using the “transaction card associated with the second user”] and
transmit the authorization request message comprising the second account identifier to an issuer computer for authorization; [id.] and
the portable consumer device. [0067; “portable wireless devices”]

With regard to Claim 18:
The system of claim 16, wherein the portable consumer device is a card. [0023; “plastic cards with a magnetic stripe, smartcards”]

With regard to Claim 19:
The system of claim 16, wherein the reader device is a proximity reader device. [0071, as cited above in regard to claim 1]

With regard to Claim 20:
The system of claim 16, wherein the reader device and the portable consumer device communicate via NFC. [0071; “NFC”]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. in view of Chan et al. (U.S. Publication No. 2009/0198618).

With regard to Claim 2:
The method of claim 1, wherein the second account identifier is dedicated for use in proximity transactions.


Carlson teaches the method of claim 1 but does not teach this limitation on an account, and though it is of no patentable significance as explained below, it is known in the art.  Chan teaches a smartcard authentication system [title] that uses proximity cards using RFID that “require close proximity to an antenna to complete a transaction”. [0073] Chan and Carlson are analogous art as each is directed to the use of wireless technology in payment applications.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Chan with that of Carlson, as market forces at the time were increasingly driving developers to enable contactless payments; further, it is simply a substitution of one known part for another with predictable results, simply using Chan’s card in place of Carlson’s; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1, as it consists entirely of manner-of-user or nonfunctional, descriptive language which has no nexus to the claimed method (which is not positively recited as causing the claimed condition), imparts neither structure nor functionality to it, and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9:
The method of claim 1, the authorization request message further comprises a merchant ID. [Chan, 0114; a “merchant digital certificate” reads on a merchant ID]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, disclosing only the content of a message which is transmitted; it is nowhere claimed that any further processing is done with this datum.  The reference is provided for the purpose of compact prosecution.

Claims 3, 4 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. in view of Liscia (U.S. Publication No. 2014/0046843).

With regard to Claim 3:
The method of claim 1, wherein the one or more storage elements include a first storage element and a second storage element that uses a different data storage technology than the first storage element.

Carlson teaches the method of claim 1 but does not explicitly teach two storage technologies, and although it is of no patentable significance as explained below, it is known in the art.  Liscia teaches a system for accepting transaction cards [title] in which an “issuer” may “authorize” a “transaction request”. [0005] The system uses a variety of storage technologies such as “a floppy drive, hard drive, tape drive, flash drive, optical drive, read-only memory (ROM), random access memory (RAM), and/or the like”. [0030] Liscia and Carlson are analogous art as each is directed to electronic means for authorizing payment transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Liscia with that of Carlson in order to improve portability of data, as the use of Liscia’s removable media would do; further, it is simply a substitution of known parts for others with predictable results, simply storing data on any two of Liscia’s media instead of the media of Carlson; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1.  A method is a series of steps in a process; this claim does not recite any process step but is simply descriptive of physical elements of a system.  Further, it is unclear how this claim would have any effect on any step in the process.  As such, the claimed limitations are outside the scope of the claimed method and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The method of claim 1, wherein the one or more storage elements include a magnetic storage for storing the first account identifier. [id.; the tape used in a tape drive is a magnetic storage medium, as would have been known to those of ordinary skill in the art at the relevant time]

This claim is not patentably distinct from claim 1 for the same reasons given above in regard to claim 3.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 17:
The system of claim 16, wherein the reader device is a POS reader device. [Liscia, 0031; it is a “POS terminal at the merchant’s location”]

This claim is not patentably distinct from claim 16, as referring to a reader device as a “POS reader device” is, at most, a statement of intended use which imparts neither structure nor functionality to the claimed system and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. in view of Duong et al. (WIPO Publication No. 2013/155627).

With regard to Claim 7:
The method of claim 1, wherein the last plurality of digits of the second account identifier is the same as the last plurality of digits of the first account identifier.

Carlson teaches the method of claim 1 but does not teach this coincidental feature of data, and although it is of no patentable significance as explained below, it is known in the art.  Duong teaches a system for facilitating a transaction using a virtual card on a mobile device. [title] The disclosure uses the acronym PAN to refer to an account number, [0043] and provides a virtual card based on a payment card in which “the last four digits of the virtual card PAN are the same as the last four digits of the funding card PAN”, which is done so the card-holder viewing a receipt, which typically only shows the last four digits of the account number used, will at once lead her to correct awareness of what card was used. [0096] Duong and Carlson are analogous art as each is directed to electronic means for facilitating a payment transaction.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Duong with that of Carlson in order to provide ease of verification to a consumer, as taught by Duong; further, it is simply a substitution of one known part for another with predictable results, simply arranging the second account identifier in the manner of Duong rather than the less-specific manner of Carlson; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing merely a coincidental feature of data, without positively reciting that the claimed method had any role in producing or ensuring the coincidence.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The method of claim 1, wherein the second account identifier has a different length than the first account identifier. [Duong, 0043; the “length and format of the credit card number 204 varies depending on the card issuer and the payment network”]

This claim is not patentably distinct from claim 1 for essentially the same reasons given above in regard to claim 7.  The reference is provided for the purpose of compact prosecution.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. in view of Sines et al. (U.S. Publication No. 2010/0100454).

With regard to Claim 11:
The method of claim 1, wherein the first account identifier is dedicated for use in non-proximity transactions.

Carlson teaches the method of claim 1 but does not explicitly teach this type of account, and though it is of no patentable significance as explained below, it is known in the art.  Sines teaches a method of making Internet purchases [abstract] which includes the use of an “internet-only account number”. [0673] Sines and Carlson are analogous art as each is directed to electronic means for facilitating purchase or payment transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sines with that of Carlson in order to reduce security risks, as taught by Sines; [0052] further, it is simply a substitution of one known part for another with predictable results, simply using an account identifier of an account such as that of Sines rather than that of Carlson; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1, as it consists entirely of manner-of-user or nonfunctional, descriptive language which has no nexus to the claimed method (which is not positively recited as causing the claimed condition), imparts neither structure nor functionality to it, and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. in view of Gauthier et al. (U.S. Publication No. 2007/0055630).

With regard to Claim 14:
The method of claim 1, wherein the authorization request message includes a transaction type identifier indicating that the transaction is a proximity transaction.

Carlson teaches the method of claim 1 but does not explicitly teach this transaction type identifier, and though it is of no patentable significance as explained below, it is known in the art.  Gauthier teaches a method for secure account numbers in proximity devices. [title] A “POS transaction type identifier” may “indicate that [a] transaction” was a “proximity financial transaction”. [0043] Gauthier and Carlson are analogous art as each is directed to electronic means for facilitating financial transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gauthier with that of Carlson as it is simply a substitution of one known datum for another with predictable results, simply including Gauthier’s indicator in a message in place of, or in addition to, some of Carlson’s data; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1.  First, it consists entirely of nonfunctional, descriptive language, disclosing at most a human interpretation of a datum which imparts neither structure nor functionality to the claimed method.  Second, as the data only “includes” this datum, it can include other data as well, and any further processing could be done entirely based on the other data.  The reference is provided for the purpose of compact prosecution.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carlson et al. in view of Anderson et al. (U.S. Publication No. 2014/0032419).

With regard to Claim 15:
The method of claim 1, wherein the authorization request message is sent to the issuer computer via an acquirer computer.

Carlson teaches the method of claim 1 but does not explicitly teach using a series of computers (the labels, “issuer computer” and “acquirer computer” are that, mere labels, considered but given no patentable weight), but it is known in the art.  Anderson teaches a system using configurable payment tokens [title] in which a merchant system sends a transaction to a payment processor who then forwards it to another computer downstream for authorization. [0058; Sheet 5, Fig. 7] Anderson and Carlson are analogous art as each is directed to electronic means for facilitating payments.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Anderson with that of Carlson in order to improve transaction security; [abstract] further, it is simply a substitution of known parts for others, simply using three computers in a chain to perform a transaction as in Anderson rather than two as in Carlson; the substitution produces no new and unexpected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694